Case 17-15042-pmm          Doc 44    Filed 06/26/20 Entered 06/26/20 14:16:35                Desc Main
                                     Document Page 1 of 1




                      UNITED STATES BANKRUPTCY COURT
        FOR THE EASTERN DISTRICT OF PENNSYLVANIA - READING DIVISION
    In re:
                                            BankruptcyNo.17-15042SPP
    Dolores L. Yenik,
           Debtor.                          Chapter13

    Nationstar Mortgage LLC d/b/a Champion Mortgage
    Company,
           Movant.
    v.
    Dolores L. Yenik,
          Debtor/Respondent.

    Scott F. Waterman (Chapter 13),
           Trustee/Respondent
                                         ORDER OF COURT

                          26th day of ____________,
           AND NOW, this _____         June         2020, upon consideration of Nationstar

   Mortgage LLC d/b/a Champion Mortgage Company’s, Motion for Relief from Automatic Stay,

   pursuant to 11 U.S.C. § 362(d), any response thereto and that it is not necessary for an effective

   reorganization, it is hereby

           ORDERED, that the automatic stay provisions of Section 362 of the Bankruptcy Code

   are hereby unconditionally terminated with respect to Nationstar Mortgage LLC d/b/a Champion

   Mortgage Company; and it is further

           ORDERED, that Nationstar Mortgage LLC d/b/a Champion Mortgage Company, its

   successor and/or assigns are entitled to proceed with appropriate state court remedies against the

   property located at 321 East 21st Street, Northampton, PA 18067, including without limitation a

   sheriff’s sale of the property.

                                                                                 BY THE COURT

                                                               ______________________________

                                                               HON.Patricia M. Mayer
                                                               U.S. Bankruptcy Court Judge
